As filed with the Securities and Exchange Commission on June 28, 2010 Registration No. 2-83397 Investment Company Act File No. 811-01436 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 /X/ Pre-Effective Amendment No. / / Post-Effective Amendment No. 46 /X/ and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 /X/ Amendment No. /X/ Capstone Series Fund, Inc. (Exact Name of Registrant as Specified in Charter) 5847 San Felipe, Suite 4100, Houston, Texas 77057 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, Including Area Code (713) 260-9000 David J. Harris, Esq. Dechert LLP 1775 I Street, N.W. Washington, DC 20006 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box) / / immediately upon filing pursuant to paragraph (b). / / on (date) pursuant to paragraph (b). /x/ 60 days after filing pursuant to paragraph (a)(i). / / on (date) pursuant to paragraph (a)(i). / / 75 days after filing pursuant to paragraph (a)(ii). / / on (date) pursuant to paragraph (a)(ii) of Rule 485 If appropriate, check the following box: / / This post-effective amendment designates a new effective date for a previously-filed post-effective amendment. STEWARD FUNDS Managing Wealth, Protecting Values Faith-Based Screened Funds Steward Large Cap Enhanced Index Fund Individual Class SEEKX Institutional Class SEECX Steward Small-Mid Cap Enhanced Index Fund Individual Class TRDFX Institutional Class SCECX Steward Global Equity Income Fund Individual Class SGIDX Institutional Class SGISX Steward International Enhanced Index Fund Individual ClassSNTKX Institutional Class SNTCX Steward Select Bond Fund Individual Class SEAKX Institutional Class SEACX PROSPECTUS August 27, The Securities and Exchange Commission has not approved or disapproved the shares described in this Prospectus or determined if this Prospectus is truthful or complete.Any representation to the contrary is a criminal offense. TABLE OF CONTENTS [to be revised] THE STEWARD FUNDS Steward Large Cap Enhanced IndexFund3 Objective and Strategies3 Principal Risks4 Fees and Expenses9 Management9 StewardSmall-Mid Cap Enhanced Index Fund11 Objective and Strategies11 Principal Risks12 Fees and Expenses17 Management17 Steward Global Equity Income Fund19 Objective and Strategies19 Principal Risks20 Fees and Expenses23 Management23 Steward International Enhanced Index Fund26 Objective and Strategies26 Principal Risks27 Fees and Expenses32 Management32 Steward Select Bond Fund34 Objective and Strategies34 Principal Risks35 Fees and Expenses40 Management40 YOUR ACCOUNT Buying and Selling Fund Shares43 Share Price44 Minimum Investment45 Share Certificates45 Telephone Transactions45 Purchasing Fund Shares45 Frequent Transactions47 Redeeming Fund Shares48 Exchanging Fund Shares50 Distributor; Service and Distribution Plan; Administrative Services Plan51 Dividends, Distributions and Taxes51 Financial Highlights53 FOR MORE INFORMATION Back Cover STEWARD LARGE CAP ENHANCED INDEX FUND Individual Class and Institutional Class Investment Objective:To provide long-term capital appreciation Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Individual Class Institutional Class Maximum sales charge (load) imposed on purchases 0.00 % 0.00 % Maximum deferred sales charge 0.00 % 0.00 % Maximum sales charge (load) imposed on reinvested dividends and other distributions 0.00 % 0.00 % Maximum account fee (imposed on any account that has been open for at least a year and has a net asset value of less than $200) $ 12.00 $ 12.00 Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management fees 0.15% 0.15% Distribution (12b-1) fees 0.25% None Other expenses 0.46% 0.36% Acquired fund fees and expenses 0.00% 0.00% Total annual Fund operating expenses 0.86% 0.51% · The information in this table has been restated to reflect current fees.“Other expenses” are based on estimated amounts for the current fiscal year. Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. This Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Individual Class $88 $274 $477 $1,061 Institutional Class $52 $164 $285 $640 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 36% of the average value of its portfolio. Principal Investment Strategies The Fund pursues its investment objective by seeking to outperform its benchmark using a style allocation strategy that can shift the Fund’s portfolio exposure between growth and value style large-cap securities.Large-cap companies are defined by the market capitalization range of the Fund’s benchmark.The Fund’s benchmark is a widely-recognized large-cap index, as designated by the Fund’s Board of Directors (“Board”) from time to time.(See “Average Annual Total Returns” table, below.)For the Fund’s current benchmark, this range, as of August 9, 2010, is $ to $ billion.The Fund will normally invest at least 80% of its assets in common stocks of large-cap companies.The companies will represent a broad spectrum of the U.S. economy.The Fund’s investments will generally be in securities of U.S. issuers, but it may invest up to 5% of its total assets in securities of non-U.S. issuers and not more than 2% of its total assets in securities of companies in emerging market countries. Socially Responsible Investing.The Fund uses its best efforts to avoid investing in companies that are materially involved with pornography, abortion, alcohol, gambling or tobacco, although it may invest up to 5% of its gross assets in certain collective investment vehicles or derivatives that may include prohibited companies. Principal Risks of Investing in the Fund Investment in the Fund involves risk and your investment may lose money.The common stocks in which the Fund invests will rise and fall in response to factors affecting the particular company, its industry or general market or economic conditions.The Fund’s estimate of the intrinsic value of “value” stocks may not be realized.Its “growth” stocks may not pay dividends that could cushion prices in a market decline.The Fund’s socially responsible investment policies may cause it to lose the advantage of certain investment opportunities.The Fund’s investments in non-U.S. securities expose it to risks of political and financial instability, currency exchange rate fluctuations, possible greater price volatility and less liquidity, lack of uniform accounting standards, less government regulation, delays in transaction settlement and more limited information.These risks are greater in emerging market countries.The Fund’s investments in other investment companies and real estate investment companies mean it will bear a share of the other companies’ expenses, including advisory fees, although the Fund’s advisory fees will not be proportionally reduced.If the Fund invests substantially in money market instruments for temporary defensive purposes, its potential returns could be reduced. Performance The following tables provide an indication of the risks of investing in the Fund.Past performance does not indicate how the Fund will perform in the future.The Calendar Year Total Returns table shows performance year by year since the Fund’s inception (Institutional Class is used for illustrative purposes;returns for Individual Class will differ.)The Annualized Total Returns table shows how returns for various periods compare with those of the Fund’s current benchmark, the Standard & Poor’s 500 Index. CALENDAR YEAR TOTAL RETURNS in percentages (%) year-by-year total return as of 12/31 each year Institutional Shares 12/31/05 6.94% 12/31/06 13.50% 12/31/07 5.21% 12/31/08 -39.27% 12/31/09 37.06% Since Inception* 2.64% *Inception date was October 1, 2004 Best Quarter – 2nd Quarter 2009 20.86% Worst Quarter – 4th Quarter 2008 -24.06% Year-To-Date Return - 2nd Quarter 2010 To be provided AVERAGE ANNUAL TOTAL RETURNS for periods ended December 31, 2009 The following table illustrates the impact of taxes on the Fund’s returns (Institutional Class is used for the illustration; numbers for Individual Class will be different).After-tax returns are calculated using the historical highest individual federal marginal income tax rates in effect at the time of each distribution.Returns do not reflect the impact of state and local taxes.After-tax returns depend on your own tax situation and may differ from those shown.This information does not apply if your Fund shares are held in a tax-deferred account such as an individual retirement account or 401(k) plan. AVERAGE ANNUAL TOTAL RETURNS (for the periods ended December 31, 2009) 1 Year Since Inception (October 1, 2004) Return Before Taxes 37.06% 2.64% Return After Taxes on Distributions 37.69% 1.88% Return After Taxes on Distributions and Sale of Fund Shares 24.33% 2.23% Standard & Poor’s 500 Index (reflects no deduction for fees, expenses or taxes) 26.46% 1.81% MANAGEMENT Capstone Asset Management Company (“CAMCO”) is the Fund’s investment adviser.John Wolf, Senior Vice President and Equity Portfolio Manager of CAMCO, has served as the Fund’s portfolio manager since For important information about purchase and sale of Fund shares, please turn to “Minimum Investment,” page , and “Sale of Fund Shares,” page .Fortax information, please turn to “Tax Information,” page .For important information on financial intermediary compensation, please turn to “Payments to Financial Intermediaries,” page . STEWARD SMALL-MID CAP ENHANCED INDEX FUND Individual Class and Institutional Class Investment Objective:To provide long-term capital appreciation Fees and Expenses of the Fund The following table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Individual Class Institutional Class Maximum sales charge (load) imposed on purchases 0.00% 0.00% Maximum deferred sales charge 0.00% 0.00% Maximum sales charge (load) imposed on reinvested dividends and other distributions 0.00% 0.00% Maximum account fee (imposed on any account that has been open for at least a year and has a net asset value of less than $200) $12.00 $12.00 Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management fees 0.15% 0.15% Distribution (12b-1) fees 0.25% None Other expenses 0.55% 0.46% Acquired fund fees and expenses 0.00% 0.00% Total annual Fund operating expenses 0.95% 0.61% · The information in this table has been restated to reflect current fees.“Other expenses” are based on estimated amounts for the current fiscal year. Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. This Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Individual Class $97 $303 $525 $1,166 Institutional Class $62 $195 $340 $762 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 33% of the average value of its portfolio. Principal Investment Strategies The Fund pursues its investment objective by seeking to outperform its benchmark through selective allocation between growth and value style small-and mid-cap securities.The Fund’s benchmark is a widely-recognized small-mid cap index, as designated by the Fund’s Board of Directors from time to time.(See “Average Annual Total Returns” table, below.)The Fund will normally invest at least 80% of its assets in common stocks of small- to mid-cap companies.The companies will represent a broad spectrum of the U.S. economy.Its investments are allocated in an attempt to match the characteristics of three subcomponent benchmarks:small-mid cap pure growth, small-mid-cap pure value and a small-mid cap blend.Small- to mid-cap companies are defined by the market capitalization range of the Fund’s benchmark from time to time. For the Fund’s current benchmark, this range, as of August , 2010, is $to $ billion.The Fund’s investments will generally be in securities of U.S. issuers, but it may invest up to 5% of its total assets in securities of non-U.S. issuers and not more than 2% of its total assets in securities of companies in emerging market countries.The Fund may also invest in other investment companies. Socially Responsible Investing.The Fund uses its best efforts to avoid investing in companies that are materially involved with pornography, abortion, alcohol, gambling or tobacco, although it may invest up to 5% of its gross assets in certain collective investment vehicles or derivatives that may include prohibited companies. Principal Risks of Investing in the Fund Investment in the Fund involves risk and your investment may lose money.The common stocks in which the Fund invests will rise and fall in response to factors affecting the particular company, its industry or general market or economic conditions.The Fund’s estimate of the intrinsic value of “value” stocks may not be realized.Its “growth” stocks may not pay dividends that could cushion prices in a market decline.The Fund’s socially responsible investment policies may cause it to lose the advantage of certain investment opportunities.The small- and mid-cap companies in which the Fund may invest may have limited track records, narrower markets, more limited managerial and financial resources and less diversified products, exposing the Fund to greater share price volatility.The Fund’s investments in non-U.S. securities expose it to risks of political and financial instability, currency exchange rate fluctuations, possible greater price volatility and less liquidity, lack of uniform accounting standards, less government regulation, delays in transaction settlement and more limited information.These risks are greater in emerging market countries.The Fund’s investments in other investment companies and real estate investment companies mean it will bear a share of the other companies’ expenses, including advisory fees, although the Fund’s advisory fees will not be proportionally reduced. If the Fund invests substantially in money market instruments for temporary defensive purposes, its potential returns could be reduced. Performance The following tables provide an indication of the risks of investing in the Fund.Past performance does not indicate how the Fund will perform in the future.The Calendar Year Total Returns table shows performance year by year since the Fund’s inception (Individual Class is used for illustrative purposes;returns for Institutional Class will differ.)The Annualized Total Returns table shows how returns for various periods compare with those of the Fund’s current benchmark, the Standard & Poor’s 1000 Index. CALENDAR YEAR TOTAL RETURNS in percentages (%) Year-by-year total return as of 12/31 each year (%) - Individual Class shares.* 12/31/97 28.74% 12/31/98 23.32% 12/31/99 22.95% 12/31/00 (9.10%) 12/31/01 (13.20%) 12/31/02 (24.13%) 12/31/03 22.36% 12/31/04 6.49% 12/31/05 3.19% 12/31/06 14.66% 12/31/07 -2.09% 12/31/08 -36.22 12/31/09 42.02% Best Quarter – 2nd qtr. 2009 28.76% Worst Quarter - 4th qtr. 2008 -27.24% Year-To-Date Return - 2nd Quarter 2010 To be provided AVERAGE ANNUAL TOTAL RETURNS for periods ended December 31, 2009 The following table illustrates the impact of taxes on the Fund’s returns Individual Class is used for the illustration; numbers for Institutional Class will be different).After-tax returns are calculated using the historical highest individual federal marginal income tax rates in effect at the time of each distribution.Returns do not reflect the impact of state and local taxes.After-tax returns depend on your own tax situation and may differ from those shown.This information does not apply if your Fund shares are held in a tax-deferred account such as an individual retirement account or 401(k) plan. AVERAGE ANNUAL TOTAL RETURNS (for the periods ended December 31, 2009) 1 Year 5 Years 10 Years Return Before Taxes 42.02% 0.97% -1.98% Return After Taxes on Distributions 41.93% -0.09% -2.92% Return After Taxes on Distributions and Sale of Fund Shares 27.38% 0.73% -1.95% Standard & Poor’s 1000 Index (reflects no deduction for fees, expenses or taxes) 33.48% 2.62% 6.34% MANAGEMENT Capstone Asset Management Company (“CAMCO”) is the Fund’s investment adviser.John Wolf, Senior Vice President and Equity Portfolio Manager of CAMCO, has served as the Fund’s portfolio manager since For important information about purchase and sale of Fund shares, please turn to “Minimum Investment,” page , and “Sale of Fund Shares,” page .Fortax information, please turn to “Tax Information,” page .For important information on financial intermediary compensation, please turn to “Payments to Financial Intermediaries,” page . STEWARD GLOBAL EQUITY INCOME FUND Individual Class and Institutional Class Investment Objective:To provide current income along with growth of capital. Fees and Expenses of the Fund The following table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Individual Class Institutional Class Maximum sales charge (load) imposed on purchases 0.00% 0.00% Maximum deferred sales charge 0.00% 0.00% Maximum sales charge (load) imposed on reinvested dividends and other distributions 0.00% 0.00% Maximum account fee (imposed on any account that has been open for at least a year and has a net asset value of less than $200) $12.00 $12.00 Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management fees 0.30% 0.30% Distribution (12b-1) fees 0.25% None Other expenses 0.48% 0.38% Acquired fund fees and expenses 0.00% 0.00% Total annual Fund operating expenses 1.03% 0.68% · The information in this table has been restated to reflect current fees.“Other expenses” are based on estimated amounts for the current fiscal year. Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. This Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Individual Class $105 $328 $569 $1,259 Institutional Class $69 $218 $379 $847 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 83% of the average value of its portfolio. Principal Investment Strategies The Fund pursues its investment objective through investment in U.S. and non-U.S. dividend-paying stocks that have demonstrated above-median yield and a positive trend in dividend and earnings growth.The Fund invests primarily in common stocks of companies that represent a broad spectrum of the global economy and a range of market capitalizations, including large-cap, mid-cap and small-cap.The Fund may also invest in other investment companies.The Fund will normally invest at least 80% of its assets in dividend-paying securities.The Fund will generally seek to have 40% of its assets, and, under normal market conditions, no less than 30% of its assets, invested in securities of non-U.S. issuers.Its investments will normally be in the form of depositary receipts (“DRs”). The Fund will normally invest at least 80% of its assets in equity securities.The Fund may invest up to 80% of its total assets and no more than 40% of its total assets in securities of companies in emerging market countries. Socially Responsible Investing.The Fund uses its best efforts to avoid investing in companies that are materially involved with pornography, abortion, alcohol, gambling or tobacco, although it may invest up to 5% of its gross assets in certain collective investment vehicles or derivatives that may include prohibited companies. Principal Risks of Investing in the Fund Investment in the Fund involves risk and your investment may lose money.The common stocks in which the Fund invests will rise and fall in response to factors affecting the particular company, its industry or general market or economic conditions.The Fund’s socially responsible investment policies may cause it to lose the advantage of certain investment opportunities.The Fund’s investments in non-U.S. securities expose it to risks of political and financial instability, currency exchange rate fluctuations, possible greater price volatility and less liquidity, lack of uniform accounting standards, less government regulation, delays in transaction settlement and more limited information.These risks are greater in emerging market countries.The Fund’s investments in unsponsored DRs may involve additional expenses, legal uncertainties, less available information and delays in receipt of dividends and reports.The small- and mid-cap companies in which the Fund may invest may have limited track records, narrower markets, more limited managerial and financial resources and less diversified products, exposing the Fund to greater share price volatility.The Fund’s investments in other investment companies and real estate investment companies mean it will bear a share of the other companies’ expenses, including advisory fees, although the Fund’s advisory fees will not be proportionally reduced. If the Fund invests substantially in money market instruments for temporary defensive purposes, its potential returns could be reduced. Performance The following tables provide an indication of the risks of investing in the Fund.Past performance does not indicate how the Fund will perform in the future.The Calendar Year Total Returns table shows performance year by year since the Fund’s inception (Institutional Class is used for illustrative purposes;returns for Individual Class will differ.)The Annualized Total Returns table shows how returns for various periods compare with those of the Fund’s current benchmarks, the Standard & Poor’s 500 Index and the Fund’s secondary benchmark, the Standard & Poor’s 1200 Index. CALENDAR YEAR TOTAL RETURNS in percentages (%) year-by-year total return as of 12/31 each year - Institutional Shares 12/31/09 26.06% Since Inception* -5.99% *Inception date was April 1, 2008 Best Quarter – 3rd Qtr. 2009 17.75% Worst Quarter – 4th Qtr. 2008 -20.59% Year-To-Date Return – 2nd Qtr 2010 To be provided AVERAGE ANNUAL TOTAL RETURNS for periods ended December 31, 2009 The following table illustrates the impact of taxes on the Fund’s returns (Institutional Class is used for the illustration; numbers for Individual Class will be different).After-tax returns are calculated using the historical highest individual federal marginal income tax rates in effect at the time of each distribution.Returns do not reflect the impact of state and local taxes.After-tax returns depend on your own tax situation and may differ from those shown.This information does not apply if your Fund shares are held in a tax-deferred account such as an individual retirement account or 401(k) plan. AVERAGE ANNUAL TOTAL RETURNS (for the periods ended December 31, 2009) 1 Year Since Inception (April 1, 2008) Return Before Taxes 26.06% -5.99% Return After Taxes on Distributions 25.39% -6.53% Return After Taxes on Distributions and Sale of Fund Shares 17.62% -5.13% Standard & Poor’s 500 Index 26.46% -7.04% Standard & Poor’s 1200 Index 31.69% -7.81% MANAGEMENT Capstone Asset Management Company (“CAMCO”) is the Fund’s investment adviser.John Wolf, Senior Vice President and Equity Portfolio Manager of CAMCO, has served as the Fund’s portfolio manager since For important information about purchase and sale of Fund shares, please turn to “Minimum Investment,” page , and “Sale of Fund Shares,” page .Fortax information, please turn to “Tax Information,” page .For important information on financial intermediary compensation, please turn to “Payments to Financial Intermediaries,” page . STEWARD INTERNATIONAL ENHANCED INDEX FUND Individual Class and Institutional Class Investment Objective:To provide long term capital appreciation. Fees and Expenses of the Fund The following table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Individual Class Institutional Class Maximum sales charge (load) imposed on purchases 0.00% 0.00% Maximum deferred sales charge 0.00% 0.00% Maximum sales charge (load) imposed on reinvested dividends and other distributions 0.00% 0.00% Maximum account fee (imposed on any account that has been open for at least a year and has a net asset value of less than $200) $12.00 $12.00 Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management fees 0.30% 0.30% Distribution (12b-1) fees 0.25% None Other expenses 0.45% 0.35% Acquired fund fees and expenses 0.00% 0.00% Total annual Fund operating expenses 1.00% 0.65% · The information in this table has been restated to reflect current fees.“Other expenses” are based on estimated amounts for the current fiscal year. Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. This Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Individual Class $102 $318 $552 $1,225 Institutional Class $66 $208 $362 $810 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 25% of the average value of its portfolio. Principal Investment Strategies The Fund pursues its investment objective by seeking to outperform its benchmark through selective allocation between equity securities of developed market companies and emerging market companies.The Fund’s benchmark is a blend of widely-recognized indexes representing both developed and emerging markets, as designated by the Fund’s Board of Directors from time to time.(See “Average Annual Total Returns” table, below.)An emerging market country is any country that has been determined by an international organization, such as the World Bank, to have a low to middle income economy.Generally, at least 80% of the Fund’s total assets will be in investments in the form of depositary receipts (“DRs”) representing securities of companies located or domiciled outside of the United States.The Fund will invest in securities of issuers throughout the world, and, under normal conditions, substantially all its non-cash assets will be invested in securities of non-U.S. issuers.The Fund may invest up to 40% of its assets in securities of issuers in emerging market countries.The Fund may also invest in other investment companies. Socially Responsible Investing.The Fund uses its best efforts to avoid investing in companies that are materially involved with pornography, abortion, alcohol, gambling or tobacco, although it may invest up to 5% of its gross assets in certain collective investment vehicles or derivatives that may include prohibited companies. Principal Risks of Investing in the Fund Investment in the Fund involves risk and your investment may lose money.The common stocks in which the Fund invests will rise and fall in response to factors affecting the particular company, its industry or general market or economic conditions.The Fund’s socially responsible investment policies may cause it to lose the advantage of certain investment opportunities.The Fund’s investments in non-U.S. securities expose it to risks of political and financial instability, currency exchange rate fluctuations, possible greater price volatility and less liquidity, lack of uniform accounting standards, less government regulation, delays in transaction settlement and more limited information.These risks are greater in emerging market countries.The Fund’s investments in unsponsored DRs may involve additional expenses, legal uncertainties, less available information and delays in receipt of dividends and reports.The small- and mid-cap companies in which the Fund may invest may have limited track records, narrower markets, more limited managerial and financial resources and less diversified products, exposing the Fund to greater share price volatility.The Fund’s investments in other investment companies and real estate investment companies mean it will bear a share of the other companies’ expenses, including advisory fees, although the Fund’s advisory fees will not be proportionally reduced. If the Fund invests substantially in money market instruments for temporary defensive purposes, its potential returns could be reduced. Performance The following tables provide an indication of the risks of investing in the Fund.Past performance does not indicate how the Fund will perform in the future.The Calendar Year Total Returns table shows performance year by year since the Fund’s inception (Institutional Class is used for illustrative purposes;returns for Individual Class will differ.)The Annualized Total Returns table shows how returns for various periods compare with those of the Fund’s current benchmark, the Standard & Poor’s ADR Index. CALENDAR YEAR TOTAL RETURNS in percentages (%) 12/31/07 15.23% 12/31/08 -44.18 12/31/09 39.71% Since Inception* 0.71% *Inception date was February 28, 2006 Best Quarter - 2nd Quarter 2009 26.12% Worst Quarter - 4th Quarter 2008 -24.18% Year-To-Date Return - 2nd Quarter 2010 To be provided AVERAGE ANNUAL TOTAL RETURNS for periods ended December 31, 2009 The following table illustrates the impact of taxes on the Fund’s returns (Institutional Class is used for the illustration; numbers for Individual Class will be different).After-tax returns are calculated using the historical highest individual federal marginal income tax rates in effect at the time of each distribution.Returns do not reflect the impact of state and local taxes.After-tax returns depend on your own tax situation and may differ from those shown.This information does not apply if your Fund shares are held in a tax-deferred account such as an individual retirement account or 401(k) plan. 1 Year Since Inception (February 28, 2006) Return Before Taxes 39.71% 0.71% Return After Taxes on Distributions 39.20% -0.01% Return After Taxes on Distributions and Sale of Fund Shares 26.34% 0.48% S&P ADR Index (reflects no deduction for fees, expenses or taxes) 36.60% 2.66% MANAGEMENT Capstone Asset Management Company (“CAMCO”) is the Fund’s investment adviser.John Wolf, Senior Vice President and Equity Portfolio Manager of CAMCO, has served as the Fund’s portfolio manager since For important information about purchase and sale of Fund shares, please turn to “Minimum Investment,” page , and “Sale of Fund Shares,” page .Fortax information, please turn to “Tax Information,” page .For important information on financial intermediary compensation, please turn to “Payments to Financial Intermediaries,” page . STEWARD SELECT BOND FUND Individual Class and Institutional Class Investment Objective:To provide high current income with capital appreciation. Fees and Expenses of the Fund The following table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Individual Class Institutional Class Maximum sales charge (load) imposed on purchases 0.00% 0.00% Maximum deferred sales charge 0.00% 0.00% Maximum sales charge (load) imposed on reinvested dividends and other distributions 0.00% 0.00% Maximum account fee (imposed on any account that has been open for at least a year and has a net asset value of less than $200) $12.00 $12.00 Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management fees 0.25% 0.25% Distribution (12b-1) fees 0.25% None Other expenses 0.47% 0.38% Acquired fund fees and expenses 0.00% 0.00% Total annual Fund operating expenses 0.97% 0.63% · The information in this table has been restated to reflect current fees.“Other expenses” are based on estimated amounts for the current fiscal year. Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. This Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Individual Class $99 $309 $536 $1,190 Institutional Class $64 $202 $351 $786 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 40% of the average value of its portfolio. Principal Investment Strategies The Fund invests primarily in fixed income securities such as corporate bonds, mortgage-backed securities and government and agency bonds and notes.These obligations may include U.S. dollar-denominated instruments issued in the U.S. by foreign banks and branches and foreign corporations.Normally, the Fund will invest at least 80% of itsassets in these types of instruments.The Fund may also invest in other investment companies.The Fund may invest up to 15% of its assets in illiquid securities, which are likely to consist primarily of debt securities and mortgages of churches, colleges, schools and other non-profit organizations.The Fund may invest up to 5% of its total assets in U.S. dollar-denominated debt securities of non-U.S. issuers and no more than 2% of its total assets in U.S. dollar-denominated debt securities of companies in emerging market countries.The Fund’s investments may have fixed, variable or floating interest rates.The Fund may have small portions of its portfolio in cash or short-term money market instruments.The Fund may purchase instruments on a when-issued or forward commitment basis, meaning that the Fund agrees to purchase the securities at a fixed price at a future date beyond customary settlement time.The Fund will invest only in securities rated investment grade (Baa/BBB or better) by Moody’s Investor Service or Standard & Poors or comparably rated by another nationally recognized statistical rating organization or deemed to be of comparable quality by the Fund’s investment adviser at the time of purchase. Socially Responsible Investing.The Fund uses its best efforts to avoid investing in companies that are materially involved with pornography, abortion, alcohol, gambling or tobacco, although it may invest up to 5% of its gross assets in certain collective investment vehicles or derivatives that may include prohibited companies. Principal Risks of Investing in the Fund Investment in the Fund involves risk and your investment may lose money.The prices of fixed income securities in which the Fund will invest will rise and fall in response to interest rate changes and changes in the credit rating, or default, of the issuer.Lower rated bonds and bonds with longer final maturities generally have higher credit risks.Variable and floating rate securities, although less sensitive to interest rate changes, may decline in value if their interest rates do not rise as quickly, or as much, as general interest rates.Also, if general market interest rates decline, the yield on these instruments will decline. Securities rated Baa/BBB (or comparably) are considered to have speculative characteristics.Investments in securities of U.S. government agencies and instrumentalities have varying degrees of U.S. government backing and thus have risk of loss of principal, interest or default.Instruments of foreign banks and branches and foreign corporations are subject to different types of regulation, accounting and recordkeeping requirements, and information about them may be harder to obtain.
